Judgment modified by striking out the paragraph containing the injunction, and by substituting therefor a paragraph to read as follows: “ Further ordered and adjudged that defendants, their agents and servants, are hereby enjoined and restrained from conducting or engaging in any capacity in a business similar to that sold to plaintiffs in gasoline or merchandise in the town of Taghkanic, Columbia County, N. Y., and defendants are enjoined from soliciting business from any of the customers of their former business in gasoline and merchandise;” and as so modified the judgment is affirmed, without costs. The court disapproves and reverses the third conclusion of law and substitutes therefor the following: “ That the plaintiffs are entitled to a judgment herein enjoining and restraining the defendants, their agents and servants, from conducting or engaging in any capacity in a business similar to that sold to plaintiffs in gasoline or merchandise in the town of Taghkanic, Columbia County, N. Y., and enjoining the defendants from soliciting business from any of the customers of their former business in gasoline and merchandise.” Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.